               Case 1:20-cv-01741-RA Document 20 Filed 09/14/20 Page 1 of 2


                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 WILLIAMS, on behalf of herself and all                              DATE FILED: 9-14-20
 others similarly situated,

                               Plaintiff,
                                                                   20-CV-1741 (RA)
                          v.
                                                                         ORDER
 LORAC COSMETICS, LLC,

                               Defendant.


RONNIE ABRAMS, United States District Judge:


          On August 19, this Court ordered Plaintiff to serve a copy of the motion for default judgment

and any supporting papers on Defendant by August 28, 2020. The Court further ordered that Plaintiff

file proof of service of these documents with the Court. To date, Plaintiff has not done so. It is

hereby:

          ORDERED that no later than September 18, 2020, Plaintiff shall serve on Defendant (1) a copy

of the motion for default judgment, (2) any supporting papers, (3) the Court’s August 19, 2020 order,

and (4) this Order by the methods described in Rule 4 of the Federal Rules of Civil Procedure.

Plaintiffs shall file proof of service of these documents with the Court. Plaintiff shall note that failure

to comply with this order may result in sanctions including involuntary dismissal for failure to

prosecute. See Fed. R. Civ. P. 41(b).

          IT IS FURTHER ORDERED that Defendant’s answering papers, if any, shall be served upon

Plaintiffs no later than October 9, 2020. If Defendant fails to respond by October 9, 2020 or fails to

request an extension to do so, judgment may be entered for Plaintiffs.
          Case 1:20-cv-01741-RA Document 20 Filed 09/14/20 Page 2 of 2




SO ORDERED.
Dated: September 14, 2020
       New York, New York

                                      RONNIE ABRAMS
                                      United States District Judge
